DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the terminal disclaimer filed on December 6, 2021, in which claims 1, 6, 8-25, 27-28 and 30 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on December 6, 2021, with respect to the double patenting rejection have been fully considered and are persuasive. The terminal disclaimer filed on December 6, 2021 has overcome the double patenting rejection. Therefore, it the double patenting rejection has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on December 6, 2021 has been placed in the application file. The information referred to therein has not been considered as to the merits.

Allowable Subject Matter
Claims 1, 6, 8-25, 27-28 and 30 allowed in light of the terminal disclaimer filed on December 6, 2021 and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involves receiving, by a data intake and query system, a query that includes a query criterion, wherein the data intake and query , on a display device, of the query results or data indicative of the query results. The independent claim 25, which is a non-transitory machine readable medium tangibly embodying instructions, and the independent claim 28 which is a system having the same allowed features of the independent claim 1. Claims 25 and 28 are hereby allowed. The dependent claims 6, 8-24, 27 and 30 are also allowed for incorporating the allowed subject matter of their respective base claims by dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 15, 2021